Citation Nr: 0205010	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder, to include asthma and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 9 years of active service ending in 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDING OF FACT

The veteran has not been shown to currently have a chronic 
pulmonary disorder, to include asthma or bronchitis.  


CONCLUSION OF LAW

A chronic pulmonary disorder, to include asthma and 
bronchitis, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.380 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board notes that the discussions in the August 1993 rating 
determination, the December 1994 SOC, and the October 1996 
and July 2000 SSOCs, informed the appellant of the 
information and evidence needed to substantiate this claim.  
Moreover, the RO notified the veteran of the VCAA in a 
November 2001 letter and requested that the veteran supply 
any additional evidence.  The Board is of the opinion that 
there has been compliance with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded VA 
examinations during the course of the appeal.  Moreover, the 
veteran appeared at a hearing before a hearing officer at the 
RO in June 1995.  Furthermore, the Board remanded this matter 
in October 1997 for additional development, with said 
development being accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).

A review of the record demonstrates that the veteran was seen 
with complaints of a dry non-productive cough and a runny 
nose in January 1983.  A diagnosis of early bronchitis was 
rendered at that time.  In February 1983, a diagnosis of an 
upper respiratory infection was rendered.  

The veteran was seen in October 1985 with complaints of a 
mild productive cough and sore throat.  A diagnosis of an 
upper respiratory infection and resolving strep pharyngitis 
was rendered at that time.  

The veteran was seen with nasal congestion, a sore throat, 
and sneezing in April 1986.  A diagnosis of an upper 
respiratory infection was rendered at that time.  

In January 1987, the veteran was seen with complaints of a 
productive cough for four days.  A diagnosis of an upper 
respiratory infection was rendered at that time.  

At the time of a July 1987 examination, normal findings were 
reported for the lungs and chest.  On a report of medical 
history filled out at that time, the veteran checked the 
"no" boxes when asked if she had or had ever had asthma, 
shortness of breath, or pain or pressure in her chest.  

At the time of a January 1988 medical examination, normal 
findings were again reported for the lungs and chest.  On a 
report of medical history form filled out at that time, the 
veteran checked the "no" boxes when asked if she had or had 
ever had asthma, shortness of breath, or pain or pressure in 
her chest.

In July 1989, the veteran underwent various tests for 
allergies and breathing problems.  Following testing, the 
veteran was diagnosed as having borderline increased blood 
pressure, increased weight, and exercise-induced asthma.  She 
was given a proventil inhaler.  

In January 1991, the veteran was seen with complaints of a 
nonproductive cough for two days.  A diagnosis of an upper 
respiratory infection was rendered at that time.  Another 
document noted the use of an inhaler.

At the time of a February 1991 follow-up visit, a diagnosis 
of bronchitis with an upper respiratory infection was 
rendered. Exercised induced asthma was noted in the past 
medical history section.  

At the time of a March 1991 outpatient visit, the veteran was 
noted to be having no problems with her exercised-induced 
asthma.  The asthma was being controlled with a proventil 
inhaler.  

In February 1992, the veteran was diagnosed as having a viral 
respiratory infection with sinus headaches.  

At the time of the veteran's November 1992 service separation 
examination, normal findings were again reported for the 
lungs and chest.  On her service separation report of medical 
history, the veteran checked the "yes" box when asked if 
she had asthma.  She noted that exercised-induced asthma had 
been diagnosed at Walter Reed Hospital.  

In May 1993, the veteran requested service connection for 
respiratory problems to include asthma.  

In June 1993, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran indicated that her 
last respiratory infection was 1.5 years ago.  The veteran 
also reported having asthma since 1988.  She stated that it 
had been diagnosed as exercise-related asthma.  She reported 
becoming short of breath if climbing one flight of stairs.  
She used an inhaler for this.  Respiratory system examination 
was normal.  Chest x-rays were also found to be normal.  A 
diagnosis of a history of "asthma"; exertion related, was 
rendered. 

In June 1995, the veteran appeared at a hearing before a 
local hearing officer.  At the time of the hearing, the 
veteran reported that she had only had bronchitis prior to 
her entry into service.  The veteran noted that she began to 
have problems breathing in 1988.  She testified that she was 
sent to Walter Reed and that they said she had asthma.  The 
veteran indicated that she had not had any problems with 
asthma since her discharge from the service.  She stated that 
she was given several inhalers for her asthma.  She noted 
that she only had to use it once after she left Walter Reed 
due to strenuous exercising.  The veteran noted that she did 
not currently use her inhaler as she was not exercising.  She 
further testified that she had gone to a private emergency 
room since her release from service for treatment of 
pneumonitis.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate at the time of a June 1994 visit, 
she was noted to have previously been given an inhaler for 
asthma.  

In October 1997, the Board denied service connection for a 
chronic sinus disorder, to include sinusitis, and chronic 
laryngitis.  The Board remanded the issue of entitlement to 
service connection for a chronic pulmonary disorder, to 
include asthma and bronchitis for additional development, 
including an additional VA examination.  

The veteran was afforded a VA examination in January 1998.  
The examiner indicated that he had reviewed the veteran's 
claims folder.  He noted that in July 1989, the veteran was 
diagnosed as having exercised-induced asthma and was found to 
be allergic to dust and dust mites.  The veteran reported 
that she was not presently on medication for pulmonary 
problems.  She also noted that she had not had a respiratory 
tract infection for several months.  She was also not on any 
current treatment for pulmonary disease, including oxygen or 
CPAP.  There was also no evidence of malignant disease.  

Physical examination revealed no evidence of pulmonary 
hypertension, cor pulmonale, or congestive heart failure.  
There was also no evidence of pulmonary embolism or 
respiratory failure.  There was no restriction of chest 
excursions.  The veteran had a normal sinus rhythm with no 
murmurs or palpable thrills.  The heart was not enlarged.  
The lungs were clear to auscultation and percussion and there 
was no edema.  The examiner noted that a chest x-ray 
performed in December 1996 showed normal pulmonary and 
cardiac status.  

Computerized interpretation of pulmonary function testing 
performed at that time revealed a minimal obstructive lung 
defect.  Lung volumes were within normal limits.  There was a 
mild decrease in diffusing capacity.  The actual interpreter 
of the results indicated that the absolute values for 
spirometry were normal and that the veteran had normal lung 
volume.  

Following receipt of the results, the January 1998 examiner, 
who performed the physical examination, indicated that the 
veteran had chronic laryngitis with history of exercise 
inducible asthma with no evidence of current disability.

In March 1998, the veteran was seen with complaints of a 
productive cough.  A chest x-ray performed at that time 
revealed that the lungs were clear.  It was the examiner's 
impression that the veteran had a normal chest x-ray.  

Service connection is not warranted for a chronic pulmonary 
disorder to include asthma and bronchitis.  While the veteran 
claims that this disorder started inservice, she has not 
claimed that it was incurred as a result of combat.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Although the Board notes that the veteran was diagnosed as 
having exercised induced asthma in July 1989, there have been 
no findings of asthma or other chronic pulmonary disorders, 
including bronchitis, subsequent to service.  At the time of 
the veteran's June 1993 VA examination, normal respiratory 
findings were reported and chest x-rays were found to be 
normal.  Moreover, at the time of her June 1995 hearing, the 
veteran indicated that she had not had any problems with 
breathing since her discharge from service.  The veteran also 
testified that she was not using her inhaler.  Furthermore, 
at the time of her January 1998 VA examination, the veteran 
stated that she was not taking medication or receiving 
treatment for any pulmonary problems.  In addition, physical 
examination revealed no evidence of pulmonary disease and the 
lungs were clear to auscultation and percussion.  

Although the computerized interpretation of pulmonary 
function testing revealed a minimal obstructive lung defect, 
the interpretation by the VA physician reading the results 
was that the absolute values for spirometry were normal and 
that the veteran had normal lung volume.  The December 1998 
VA examiner who performed the physical examination also noted 
no evidence of a current disability, disease or injury.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The objective medical findings demonstrate 
that the veteran does not currently have a chronic pulmonary 
disorder to include asthma and bronchitis.  

As to the veteran's beliefs, stated in both her testimony and 
her written documents, that she has a current chronic 
pulmonary disorder, to include asthma or bronchitis, related 
to service, the Board notes that she is competent to report 
symptoms however, she is not qualified to render an opinion 
as to whether she currently has any pulmonary disorder.   See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).

The objective medical evidence is more probative than the 
veteran's recent assertions of continuous symptoms since 
service.  That evidence establishes that the appellant does 
not have bronchitis, asthma or a chronic pulmonary disorder. 

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that the veteran does 
not have any current chronic pulmonary disorder, to include 
bronchitis and asthma and there is no doubt to be resolved.  
Therefore, service connection is not warranted.


ORDER

Service connection for a chronic pulmonary disorder to 
include asthma and bronchitis is denied. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

